Citation Nr: 0825774	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-02 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for tremors in the left 
upper extremity, claimed to have resulted from treatment of a 
fractured left humerus at a Department of Veterans Affairs 
(VA) medical facility.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to January 
1973 and from December 1975 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In March 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Chicago RO.  A 
transcript of the hearing is of record.  

The record reflects that the veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

The record also reflects that the veteran was granted non-
service-connected pension in the November 2004 rating 
decision.  He filed a duplicate claim for non-service-
connected pension in January 2005.  Because this claim was 
previously granted, it is not on appeal before the Board.


FINDINGS OF FACT

1. VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of this claim.



2.  There is no competent, probative evidence that the 
veteran either suffered additional disability as a result of 
VA's treatment of his fractured left humerus or that any 
current tremors of the upper left extremity are a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or 
as a result of an event not reasonably foreseeable.


CONCLUSION OF LAW

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for tremors in the left upper extremity, as a 
result of treatment of a left humerus fracture at a VA 
medical facility, is not established.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  


Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

In reviewing the veteran's claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151, the Board 
observes that the RO issued VCAA notice to the veteran in a 
June 2004 letter which informed him of the evidence generally 
needed to support claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151; what actions he needed 
to undertake; and how the VA would assist him in developing 
his claim.  In addition, the necessity of submitting medical 
evidence of a link between the tremors and VA's treatment of 
his left humerus fracture was emphasized at the veteran's 
hearing.  In view of this, the Board finds that VA's duty to 
notify has been fully satisfied, and there has been no 
prejudice to the veteran with respect to this claim.  

The June 2004 VCAA notice was issued prior to the November 
2004 rating decision from which the instant appeal arises.  
Thus, the Board concludes that the RO provided appropriate 
notice of the information or evidence needed in order to 
substantiate the claim prior to the initial decision.  

Although the veteran was not provided with adequate notice of 
the type of evidence necessary to establish a disability 
rating or an effective date for the issue on appeal, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original 


jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for compensation pursuant to 38 
U.S.C.A. § 1151, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and treatment records are in the claims folder.  The 
veteran was afforded a personal hearing at the RO and a 
transcript of his testimony at this hearing is of record.  

The Board notes that the veteran has been found disabled by 
the Social Security Administration (SSA) for status post 
fracture of the left upper humerus with open reduction 
internal fixation and ongoing tremors of the left arm and 
hand, inability to feel/grasp and hold any weight or object 
with the left hand/arm, and ongoing chronic pain so severe 
that the veteran is unable to perform any work existing in 
significant numbers in the national economy.  The medical 
records associated with any SSA decision are not associated 
with the claims file.  The Board notes, however, that the 
medical evidence already of record establishes the presence 
of a current disability.  This case turns on whether there is 
a link between VA's treatment of his left humerus fracture 
and the tremors in his left upper extremity.  Since the 
veteran has made no suggestion that the SSA records bear on 
this point, the Board finds that a remand to obtain 
additional current treatment records is not necessary to 
adjudicate this claim because the records would have no 
reasonable possibility of substantiating the claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).   
The Board thus finds that pertinent records from all relevant 
sources identified by the veteran, and for which has he 
authorized VA to request, have been associated with the 
claims folder.  38 U.S.C.A. § 5103A.



There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007). 

II.  Analysis

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For claims filed after October 1, 1997, a claimant is 
required to show fault or negligence in medical treatment.  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of 
statute was plain and did not require showing of fault).  
Since the veteran filed his claim after that date, he must 
show some degree of fault, and more specifically, that the 
proximate cause of his disability was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
medical care or was an event not reasonably foreseeable.  38 
U.S.C.A. § 1151(a)(1).

It is necessary to show that additional disability actually 
resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. § 
3.358(c)(3).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b).

The veteran has repeatedly expressed his personal belief that 
he incurred additional disability, including tremors in his 
left upper extremity, as a result of treatment administered 
by VA for a fractured left humerus.  He specifically believes 
that this additional disability is the result of his doctor's 
taking away his sling two weeks after the surgery to reset 
his fractured left humerus.  However, the veteran is a lay 
person, not trained or educated in any type of medicine.  As 
such, he is not competent to offer an opinion as to the 
propriety of a medical diagnosis or whether medical treatment 
caused additional disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The objective medical evidence of record shows that the 
veteran sought follow-up treatment for an arm fracture at a 
VA Medical Center in February 2004.  He had sought private 
emergency treatment after the injury, where he had been 
fitted with a coaptation splint.  The veteran was initially 
managed with conservative therapy, but, after increased 
angulation of the fracture, the veteran opted to undergo an 
open reduction internal fixation (ORIF) of the left humerus.  

An orthopedic progress note from February 6, the day of the 
veteran's discharge, states that the veteran complained of 
mild to moderate pain in the left arm.  There was no numbness 
in the hand or the forearm.  His arm dressing was clean, dry, 
and intact.  Sensation was intact.  However, another record 
from this date notes that the veteran complained of numbness 
and tingling in the left hand.  On motor examination strength 
was 5/5 at the thumb and finger flexion and extension.  
Active elbow flexion was intact.  Radial pulse was at +2, and 
the fingers were warm.  Another February 6 record notes that 
there were no intra-operative or post-operative 
complications.  The discharge summary notes that the veteran 
was given Vicodin for pain and was instructed to keep his arm 
in a sling at all times.  

A February 13 orthopedic record states that the veteran was 
doing well and there were no major complications.  It also 
reflects that the veteran had kept his arm in the sling.  The 
incision was noted to be clean, dry, and intact.  The Prolene 
suture was removed.  A mild subjective decrease in sensation 
of the radial nerve distribution in the hand was noted.  
Motor strength was 5/5 in wrist extension and thumb 
interphalangeal extension.  The veteran was sent for x-rays.  
He was encouraged to discontinue use of the sling and start 
normal use of the shoulder, elbow, hand, and wrist.  He was 
told not to lift more than five pounds.  Another February 13 
record also indicates that the veteran was still taking 
Vicodin to relieve the pain.  

A record from late March 2004 notes that the veteran 
complained of a tremor in the left upper extremity.  The 
tremor was noted to be intermittent and without pattern.  
There was no weakness or paresthesias.  It was also noted 
that the veteran had been using an Exogen bone stimulator for 
the past two weeks.  

A late April 2004 neurology consultation record notes that 
the tremors lasted less than two minutes and occurred 
multiple times per day.  They were not provoked by action, 
nor were they associated with pain or numbness.  

An August 2004 VA neurology note reflects that the veteran 
continued to complain of pain and tremors.  Spurling was 
positive to the left.  Motor strength was 5/5.  A tap on the 
left biceps tendon caused a spasm of the biceps.  There were 
decreased left brachioradialis and triceps reflexes, and 
decreased pin sensation in C7 distribution.  A CAT scan of 
the head was negative.  The neurologist determined there was 
likely left cervical radiculopathy from disc, and spasm of 
biceps secondary to biceps muscle activation.  An October 
2004 note states that electromyograph (EMG) and nerve 
conduction velocity (NCV) tests were nondiagnostic.  A 
November 2004 final discharge note states that the veteran's 
left shoulder shaking was increasingly worsening.  His 
therapy was cancelled due to lack of improvement and the 
development of the new shoulder problem.  

As noted above, without proper medical training and 
expertise, the veteran is not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  Espiritu, supra.  
The Board cannot assign any weight to the veteran's lay 
assertion that he currently has any residuals, to include a 
tremor in the left upper extremity as a result of VA 
treatment of a left humerus fracture.  While the veteran can 
describe the symptoms he experiences he cannot provide 
competent medical evidence as to the etiology of those 
symptoms.  

The only medical opinion of record addressing whether the 
veteran has any current additional disability as a result of 
VA treatment is the August 2004 VA peripheral nerves 
examination report.  The August 2004 examiner opined, after 
review of the claims file and physical examination of the 
veteran, that it is less likely than not that the veteran's 
current tremor was caused or made worse by the VA surgery.  
The examiner noted that the veteran's current physical 
examination did not follow a nerve root or a peripheral 
nerve-type distribution.  Nor was there subjective evidence 
for a central etiology, that is, involving the spinal cord.  
The examiner noted that there are occasionally scattered rare 
case reports of unusual tremors caused by trauma.  It was 
also noted that these may be more centrally mediated and that 
therefore the trauma of the fall itself, rather than the 
surgery, may have contributed to the tremor disorder.  The 
examiner additionally stated that, given that the tremor is 
less likely than not to be related to the VA surgery, there 
does not appear to be any evidence for carelessness or 
negligence during the surgical procedure.  

The examiner's opinion focuses on a possible nexus between 
the veteran's tremor and the surgical procedure itself, while 
the veteran's statements have emphasized what he considered 
to be the premature removal of the sling.  The Board notes, 
however, that the examiner acknowledged review of the claims 
file and has demonstrated familiarity with the course of the 
veteran's treatment.  The removal of the veteran's sling a 
couple of weeks following surgery is not characterized by the 
examination report as an unusual occurrence, and the examiner 
does not even raise the possibility that tremors of the left 
upper extremity could be caused by premature removal of a 
sling.  The veteran has presented no medical evidence of his 
own to suggest that such a relationship is even possible.  
Therefore, as there is no competent medical evidence of 
record that any additional disability resulted from VA's 
treatment of the veteran's fractured left humerus, the Board 
concludes that the veteran has not suffered 'additional 
disability' due to VA medical or surgical treatment within 
the meaning of 38 U.S.C.A. § 1151.

Assuming without conceding that the tremors in the upper left 
extremity are evidence of 'additional disability,' the 
preponderance of the evidence is still against the veteran's 
claim of entitlement to compensation benefits for such 
residuals pursuant to the provisions of 38 U.S.C.A. § 1151.  
The Board finds that the competent evidence of record does 
not demonstrate that the veteran's tremors are the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing medical treatment.  The February 2004 discharge 
records indicate that the surgery was successful and that 
there were no complications.  Moreover, a VA physician, after 
reviewing the veteran's claims file and private treatment 
records, opined that there was no evidence of any negligence, 
carelessness, or medical malpractice on the part of the 
physicians.  The veteran has not submitted any medical 
opinion that his tremors were the result of carelessness, 
negligence, lack of proper skill, error in judgment or some 
similar instance of fault in the medical treatment provided 
him by VA, or that they were the result of an event not 
reasonably foreseeable.

Accordingly, the Board concludes that the preponderance of 
the evidence is against awarding compensation pursuant to 38 
U.S.C.A. § 1151 for alleged additional disability for tremors 
in the left upper extremity, claimed to have resulted from 
treatment of a fractured left humerus at a VA medical 
facility.  38 U.S.C.A. § 5107(b).

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49

ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for tremors in the left 
upper extremity, claimed to have resulted from treatment of a 
fractured left humerus at a Department of Veterans Affairs 
(VA) medical facility, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


